DETAILED ACTION
This communication is a non-final office action on the merits on patent application 17/315947, attorney docket 249/1304_00, filed 05/10/2021 claims foreign priority to Korean application 10-2020-0131293, filed 10/12/2020  assigned to Samsung Electronics Co., LTD. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Claims 1- 20 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 17 and 18 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Popovici et al. (EP 2,434,529).

As for claim 1,
Popovici teaches in figures 1a-1f, an integrated circuit device, comprising:
a first electrode  layer (2) including a first metal and having a first thermal expansion coefficient (metallic Ru, [Detailed description of the invention, para 2], α=9.6);
a dielectric layer (5/6, TiO2) on the first electrode layer, the dielectric layer including a second metal oxide including a second metal (titanium) that is different from the first metal, and having a second thermal expansion coefficient that is less than the first thermal expansion coefficient (α=8.4);
and a first stress buffer layer (3) between the first electrode layer and the dielectric layer, the first stress buffer layer:
including a first metal oxide (RuOx) including the first metal (Ru), and being formed due to thermal stress of the first electrode layer and thermal stress of the dielectric layer. (The formation requirement is a process, and the claim is directed to a product. It has been held that a product-by-process claim is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made.  As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016). Here, there is no unique structure created by the method of formation, so the method limitation is given no patentable weight.

As for claim 2.
Popovici teaches the integrated circuit device as claimed in claim 1,and teaches that the first stress buffer layer has a rutile-shaped tetragonal crystal structure. (“Ruthenium oxide is to be understood as RuO.sub.x with a tetragonal crystal structure, having a mismatch with rutile TiO.sub.2 of not more than 2%.” [Detailed description of the invention, para 2])

As for claim 3,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein the first stress buffer layer includes an interface layer at an interface between the first electrode layer and the dielectric layer. (The RuOx layer acts as an interface layer, contacting both adjacent layers.)

As for claim 4,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein the dielectric layer and the first stress buffer layer include a crystalline layer (both are Tetragonal [Detailed description of the invention, para 2]).

As for claim 5,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein a thickness of the first stress buffer layer is less than a thickness of the dielectric layer. (the RuO.sub.2 thickness is between 1nm and 2nm;  thickness the TiO2 layer (5) is preferably between 5nm and 20nm. [Detailed description of the invention, para 2, 9]).

As for claim 6,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein a difference between the first thermal expansion coefficient and the second thermal expansion coefficient is about 3.0 x 106/K to about 8.0 x 106/K.(difference is 1.4 x 106/K, which is about 3.0)

As for claim 7,
Popovici teaches the integrated circuit integrated circuit device as claimed in claim 1, wherein lattice mismatch between the first metal oxide constituting the first stress buffer layer and the second metal oxide constituting the dielectric layer is 7 % or less. (lattice mismatch is less that 2%, [para 2]).

As for claim 8,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein the dielectric layer has a tetragonal crystal structure. [TiO2 is predominantly rutile, a subset of tetragonal) Detailed description of the invention, para 2]).

As for claim 9,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein the first metal includes a transition metal or a post-transition metal (ruthenium At44).

As for claim 10,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein the first electrode layer includes a metal film including the first metal, a metal nitride film including the first metal, or a combination thereof (metal film Ru).

As for claim 11,
Popovici teaches the integrated circuit device as claimed in claim 1, wherein:
the first metal oxide includes titanium oxide, chromium oxide, niobium oxide, ruthenium oxide, or nickel oxide, and the second metal oxide includes hafnium oxide or zirconium oxide. (ruthenium oxide).

As for claim 17,
Popovici teaches in figures 1a-1f an integrated circuit device, comprising:
a lower electrode layer including a first metal and having a first thermal expansion coefficient (metallic Ru, [Detailed description of the invention, para 2], α=9.6);
an upper electrode layer (6) above the lower electrode layer and facing the lower electrode layer;
and a dielectric structure  (5/6, TiO2) between the lower electrode layer and the upper electrode layer, wherein the dielectric structure includes:
a dielectric layer on the lower electrode layer, the dielectric layer including a second metal oxide (TiO2) including a second metal that is different from the first metal, and having a second thermal expansion coefficient that is less than the first thermal expansion coefficient (α=8.4);
and a first stress buffer layer (3) between the lower electrode layer and the dielectric layer, the first stress buffer layer:
including a first metal oxide (RuOx) including the first metal (Ru), and being formed due to thermal stress of the first electrode layer and thermal stress of the dielectric layer. (The formation requirement is a process, and the claim is directed to a product. It has been held that a product-by-process claim is directed to the product per se, regardless of how the product is actually made. In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein make it clear that it is the final product which must determine patentability in a product-by-process claim, and not the process by which it is made.  As stated in In re Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 162 USPQ 145 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26, USPQ 57, 61 (2d. Cir 1935) Perdue Pharma v. Epic Pharma, App. No. 2014-1294 (Fed. Cir. 2016). Here, there is no unique structure created by the method of formation, so the method limitation is given no patentable weight.

As for claim 18,
Popovici teaches the integrated circuit device as claimed in claim 17, wherein the first stress buffer layer has a rutile-shaped tetragonal crystal structure.(“Ruthenium oxide is to be understood as RuO.sub.x with a tetragonal crystal structure, having a mismatch with rutile TiO.sub.2 of not more than 2%.” [Detailed description of the invention, para 2]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Popovici in view of Kang et al (U.S. 2021/0142946).

As for claim 20,
Popovici teaches the integrated circuit device as claimed in claim 17, wherein:
the lower electrode layer includes the same material as the upper electrode layer, (may be Ru, [para 11]) and the first metal oxide includes titanium oxide, ruthenium oxide, chromium oxide, or nickel oxide (RuOx) , but does not teach that the second metal oxide includes hafnium oxide, or zirconium oxide.
However, Kang teaches  in figure 2a using hafnium oxide in a high-k dielectric layer for a capacitor.  
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the high-k material of Kang for the TiO2 of Popovici because hafnium oxide has a “a high energy band gap (hereinafter abbreviated as a “high bandgap”) and a high dielectric constant of approximately 60 or more…” Kang [0026]. One skilled in the art would have combined these elements with a reasonable expectation of success.
Allowable Subject Matter
Claims 12-16 are allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as for claims 12 and 19, the prior art does not teach the stack of claim 12 which includes a first electrode layer including a first metal, a first stress buffer layer between the first electrode layer and the dielectric layer, including a first metal oxide, a dielectric layer (5/6, TiO2) on the first electrode layer, the dielectric layer including a second metal oxide that is different from the first metal, and a second stress buffer layer between the first electrode layer and the first stress buffer layer, the second stress buffer layer including a third metal oxide including a third metal that is different from the second metal. 
Claims 13-17 depend from claim 12 and carry the same novel limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/           Primary Examiner, Art Unit 2893